Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 3, 5-9 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electronic control unit comprising: the sense current detection unit increasing the current value of the sense current flowing through the sense current detection unit through a combination or a selection of the plurality of sense transistors in a second region where a current value of a main current of the current output transistor is small compared to a first region where the current value of the main current is large, wherein the plurality of sense transistors include at least a first sense transistor and a second sense transistor, and a current flow rate of the second sense transistor is set larger than a current flow rate of the first sense transistor, in the first region where the current value of the main current is large, a current value of a sense current flowing through the first sense transistor is input to the analog/digital converter to convert the current value into a digital value, in the second region where the current value of the main current is small, a current value of a combined sense current flowing through the first sense transistor and the second sense transistor is input to the analog/digital converter to convert the current value into a digital value, and the current output transistor, the first sense transistor, and the second sense transistor are formed of MOSFETs, and current flow rates of the current output transistor, the first sense transistor, and the second sense transistor are each determined by a total gate width of each of the MOSFETs as recited in claim 1.
An electronic control unit comprising: the sense current detection unit increasing the current value of the sense current flowing through the sense current detection unit through a combination or a selection of the plurality of sense transistors in a second region where a current value of a main current of the current output transistor is small compared to a first region where the current value of the main current is large, wherein the plurality of sense transistors include at least a first sense transistor and a second sense transistor, and a current flow rate of the second sense transistor is set larger than a current flow rate of the first sense transistor, in the first region where the current value of the main current is large, a current value of a sense current flowing through the first sense transistor is input to the analog/digital converter to convert the current value into a digital value, in the second region where the current value of the main current is small, a current value of a combined sense current flowing through the first sense transistor and the second sense transistor is input to the analog/digital converter to convert the current value into a digital value, wherein
a same gate control signal as a gate control signal of the current output transistor is input to a gate of the first sense transistor via a first switch element, the same gate control signal as the gate control signal of the current output transistor is input to a gate of the second sense transistor via a second switch element, in the first region where the current value of the main current is large, the first switch element is closed while the second switch element being opened such that the same gate control signal as the gate control signal of the current output transistor is input to the gate of the first sense transistor, and in the second region where the current value of the main current is small, the second switch element is closed while the first switch element being opened such that the same gate control signal as the gate control signal of the current output transistor is input to the gate of the second sense transistor as recited in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836